Citation Nr: 0001379	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-17 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
left knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for disability of the 
left wrist, evaluated as 10 percent disabling from October 
31, 1995, and 20 percent disabling from May 6, 1999.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left distal fibula (disability 
of the left ankle).

4.  Whether the reduction of the rating for disability of the 
left shoulder from 30 percent to 10 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1990.  

This case was previously before the Board in March 1999.  At 
the time, the veteran was appealing regional office 
determinations denying an increased rating for disability of 
the left knee, then evaluated as 20 percent disabling; 
residuals of a fracture of the left distal fibula (disability 
of the left ankle), then evaluated as 10 percent disabling; 
and disability of the left wrist, then evaluated as 
10 percent disabling.  He was also appealing the 
determination by the regional office to reduce the rating for 
disability of the left shoulder from 30 percent to 
10 percent, effective from September 1, 1997.  The Board 
remanded the case for additional examination of the veteran 
and additional adjudication of the issues.  

In its remand decision in March 1999, the Board also noted 
that, while the veteran was service connected for residuals 
of a fracture of the lower fibula, the Department of Veterans 
Affairs (VA) examinations had shown a muscle hernia relating 
to this disability.  The Board requested that the regional 
office consider whether the muscle herniation should be rated 
separately from the fracture disability of the lower fibula.  

In a rating in August 1999, the regional office increased the 
rating for the veteran's disability of the left knee from 
20 percent to 30 percent, effective from April 8, 1996, the 
date of receipt of his reopened claim.  The regional office 
granted service connection for muscle herniation of the left 
tibia, assigning a zero percent evaluation for this 
disability.  The regional office also increased the 
evaluation for disability of the left wrist from 10 percent 
to 20 percent, effective from May 6, 1999, the date of a VA 
examination.  Finally, the regional office affirmed its 
decision to reduce the rating for the disability of the left 
shoulder from 30 percent to 10 percent, effective from 
September 1, 1997.  

The veteran was advised of these rating actions.  He did not 
disagree with the zero percent rating assigned for the muscle 
herniation of the left tibia, and the question of the proper 
evaluation of the rating for this disability is not an 
appellate issue or presently before the Board.  The present 
appeal includes the questions of a rating in excess of 
10 percent for the left wrist from October 31, 1995, the 
initial date for the grant of service connection for this 
disability, and in excess of 20 percent from May 6, 1999.  
See Fenderson v. West, 12 Vet. App. 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  The veteran's left knee disability is severely disabling, 
manifested by some limitation of motion, recurrent 
subluxation, ligament laxity, and restriction of activities, 
but such disability is not manifested by limitation of 
extension of the leg to 30 degrees, ankylosis of the knee, or 
nonunion of the tibia and fibula.  

3.  The residuals of a fracture of the left distal fibula 
currently consist of no more than slight limitation of motion 
of the left ankle with some slight restriction of function, 
but without evidence of swelling, malunion, nonunion, or 
ankylosis of the ankle.  

4.  The disability of the left wrist has been manifested by 
pain, crepitus, limitation of motion, impairment of function 
of the left wrist, and the need to wear a brace on the wrist 
since shortly after the injury to the left wrist which 
occurred in October 1995, but is not manifested by ankylosis 
of the wrist.

5.  VA outpatient treatment reports and examinations since 
May 1996 have demonstrated definite and sustained improvement 
in the disability of the left shoulder, and it is currently 
manifested by only slight limitation of motion and slight 
impairment of function, without evidence of recurrent 
dislocation, nonunion, malunion, guarding, or limitation of 
motion of the arm at shoulder level.  


CONCLUSIONS OF LAW

1.  The veteran's rating for disability of the left shoulder 
was properly reduced from 30 percent to 10 percent, effective 
from September 1, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.344, 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 
4.45, 4.58, 4.59, Part 4, Diagnostic Codes 5200-5203 (1999).  

2.  The schedular criteria for a rating in excess of 
30 percent for disability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-
4.42, 4.44, 4.45, 4.58, 4.59, Diagnostic Codes 5256-5262 
(1999). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left distal fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.44, 4.45, 4.58, 4.59, Part 4, Diagnostic 
Codes 5262, 5270-5273 (1999). 

4.  The criteria for a rating of 20 percent, but not higher, 
have been met for disability of the left wrist, from October 
31, 1995.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.44, 4.45, 4.58, 4.59, Part 4, Diagnostic 
Codes 5214, 5215 (1999).

5. The criteria for a rating in excess of 20 percent from May 
6, 1999 for disability of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-
4.42, 4.44, 4.45, 4.58, 4.59, Part 4, Diagnostic Codes 5214, 
5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends that the disability of the 
left shoulder has not improved, as he has the same functional 
impairment and an inability to use the left shoulder as 
previously.  He also maintains that he has instability, pain, 
and reduced function in the left knee, left ankle, and left 
wrist, and that he uses a knee brace, ankle support, and 
wrist brace.  

I.  Background

The service medical records show that the veteran had 
multiple injuries to the left shoulder in service, with 
surgery performed on the left shoulder, shortly before he was 
separated from service.  He also had an injury to the left 
knee in service, with a meniscectomy performed in service.  

On a VA examination in October 1990, the veteran noted the 
history of surgery on the left shoulder within the last year.  
He complained about pain and limitation of function in the 
left shoulder and the left knee.  On physical examination, 
the veteran walked with a normal gait, although he limped at 
times, noting that it depended on how his knee felt.  He had 
difficulty with functional maneuvers with the knee, only 
being able to deep knee bend part of the way.  Flexion of the 
left knee was to 115 degrees; maximum extension was full to 
180 degrees.  There was some crepitus in the left knee, and 
no atrophy.  The medial and lateral collateral ligaments 
appeared intact and were the same bilaterally.  The veteran 
appeared to have difficulty elevating the left shoulder.  He 
could not raise the left shoulder past the horizontal.  
External rotation was lacking 20 degrees.  Internal rotation 
was the same on the left as the right.  There was some 
forward movement of the acromioclavicular joint.  There was 
no evidence of atrophy of the left arm and measurements were 
very nearly the same bilaterally.  X-rays of the left knee 
were essentially normal.  X-rays of the left shoulder were 
essentially normal, but the acromioclavicular joint was wider 
than the right.  The possibility of a separation was noted.  

In a January 1991 rating, the regional office granted service 
connection for disability of the left shoulder, evaluated as 
30 percent disabling, effective from September 27, 1990.  The 
regional office granted service connection for disability of 
the left knee, evaluated as 10 percent disabling, from 
September 27, 1990. 

VA outpatient treatment reports for 1991 and 1992 indicate 
that the veteran had complaints involving the left knee.  A 
MRI of the left knee in May 1991 showed that the anterior and 
posterior cruciate ligaments were normal, that there was mild 
joint effusion, and that there were small intra-articular 
loose bodies.  In May 1991, an X-ray of the left shoulder 
showed no evidence of fracture or dislocation.  

In 1992, the veteran continued to complain of pain and 
instability of the left knee.  He had an arthrotomy of the 
left knee in early 1992, and then a tibial osteotomy later in 
1992.  He continued to complain of pain and instability in 
the left knee. 

On a VA examination in February 1993, it was noted that the 
veteran had a tibial osteotomy and distal fibular osteotomy 
in September 1992, with healing of the tibial osteotomy.  
Despite immobilization, the fibular osteotomy did not heal, 
and proceeded to an apparent nonunion.  The veteran 
complained of persistent pain with activities and 
instability.  On physical examination, he walked with 
antalgic gait, and motion of the left knee was from 0 to 135 
degrees, limited by pain on full flexion.  There was evidence 
of ligamentous instability.  X-rays of the left ankle showed 
a fibular nonunion approximately 10 centimeters above the 
ankle joint.  

In subsequent ratings, the veteran was assigned a temporary 
100 percent evaluation for surgery and convalescence after 
the surgery in September 1992, through December 1992.  He was 
then assigned a 20 percent evaluation for disability of the 
left knee, effective from January 1, 1993. 

On a VA examination in April 1995, the veteran reported that 
he underwent vigorous physical therapy and rehabilitation 
after his surgery in September 1992.  He complained of some 
occasional knee pain, with some swelling, but no mechanical 
symptoms involving the knee.  He also complained of pain over 
the distal fibula.  On physical examination, there was a 
trace of medial joint line tenderness over the left knee.  
There was no evidence of effusion, and active knee range of 
motion was from 0 to 130 degrees.  There was tenderness along 
the distal fibula.  The ankle was stable.  X-rays of the knee 
showed a well-healed tibial osteotomy.  X-rays of the left 
ankle showed a previous distal fibular osteotomy that was 
healed, with slight malunion.  

A VA outpatient treatment report in late April 1995 indicated 
that the veteran was being evaluated for chronic pain over 
the distal fibula.  On physical examination of the left 
ankle, there was no swelling or erythema.  There was full 
range of motion of the left ankle, and strength was equal 
bilaterally.  A cast was applied to the left ankle in May and 
June 1995.  

The veteran's service connected residuals of a fracture of 
the left distal fibula had been evaluated as 20 percent 
disabling from January 1, 1993, 10 percent disabling from 
April 14, 1995, 100 percent on a temporary basis from May 10, 
1995, and 10 percent evaluation, effective from July 1, 1995.

On October 31, 1995, a claim for service connection for 
disability of the left wrist was received.  It was claimed 
that the veteran had incurred a fracture of the left wrist 
due to a fall resulting from his service-connected left leg 
disabilities.  A surgical report indicated that surgery was 
performed in October 1995 to provide screw stabilization to a 
persistently displaced fracture of the left distal radius.  

On a VA examination in January 1996, the veteran complained 
of pain and instability in the left knee.  He denied any 
significant numbness, tingling, or weakness in the left lower 
extremity.  He also complained of pain and decreased motion 
in the left wrist. 

On physical examination, range of motion of the left knee was 
from 0 degrees to 130 degrees.  There were positive Lachman's 
and anterior drawer tests.  There was positive lateral 
laxity.  There was no significant medial laxity.  There was 
medial and lateral joint line tenderness.  Examination of the 
distal fibula revealed a healed surgical incision with a 
muscle herniation underneath it.  There was minimal 
tenderness to palpation.  Physical examination of the left 
wrist revealed a healed volar incision.  There was mild 
tenderness to palpation about the distal radius.  Range of 
motion of the left wrist was 45 degrees of dorsiflexion and 
60 degrees of palmar flexion.  There was 5 degrees of radial 
and ulnar deviation.  There was 85 degrees of pronation, but 
only 15 degrees of active supination, at which point there 
was significant pain.  There was crepitus over the extensor 
tendons of the distal radius with any motion of the fingers, 
and this was uncomfortable for the veteran.  Neurovascular 
examination of the left hand was unremarkable.  

X-rays of the left knee revealed a healed tibial valgus 
osteotomy with a lateral plate.  X-rays of the left ankle 
revealed a healed distal fibula osteotomy.  X-rays of the 
left wrist revealed a single screw, and the screw was backed 
out somewhat.  

In a rating in January 1996, the regional office granted 
service connection for residuals of a fracture of the left 
wrist, assigning a 10 percent evaluation for this disability, 
effective from October 31, 1995, the date of claim.  

In April 1996, the veteran requested an increased rating for 
his various disabilities, including the left shoulder, left 
knee, left ankle, and left wrist.  

On a VA examination in May 1996, the veteran complained of 
increasing pain, instability, and swelling of the left knee.  
On physical examination, the veteran used a hinged knee brace 
for ambulation.  His gait was slightly antalgic on the left 
side, with a valgus alignment.  Range of motion was from 0 to 
140 degrees.  There was no evidence of ligamentous 
instability.  X-rays of the left knee showed good medial 
joint space and multiple screws in place in good alignment 
and position.  A MRI showed no new meniscal tear, and the 
ligaments were intact.  An X-ray of the left ankle showed a 
well-healed fibular fracture, with no joint effusion and no 
essential change since the X-ray of January 1996.  

On examination, the veteran noted that he was left-handed.  
On physical examination, dorsiflexion of the left wrist was 
to 70 degrees and palmar flexion to 70 degrees.  He had 
supination of 60 degrees and pronation of 90 degrees with 
some discomfort.  X-rays of the left wrist demonstrated a 
healed distal radius fracture with some malalignment.  There 
was a screw in place that was slightly backed out.  

With regard to the left shoulder, the veteran complained of 
only minimal shoulder symptomatology.  He stated that he only 
had mild discomfort with overhead use.  On physical 
examination, he was able to forward flex the left shoulder to 
170 degrees.  There was 170 degrees of abduction.  External 
and internal rotation was to 80 degrees.  There were negative 
impingement signs.  There was mild tenderness to palpation 
over the left shoulder joint.  X-rays of the left shoulder 
showed a normal acromioclavicular joint space.  The diagnosis 
was status post left shoulder acromioplasty, now with only 
mild residual shoulder discomfort secondary to rotator cuff 
tendinitis.  

At a hearing at the regional office in October 1996, the 
veteran testified that he was in school studying to be a 
human resource counselor.  He had spasms in the left 
shoulder, could not raise the arm much above shoulder level, 
and had popping and grinding in the shoulder.  There was 
swelling, pain, and instability of the left knee, and he 
needed to wear a brace.  He also had pain and cramping in the 
left ankle, and needed to use an ankle support.  He also 
reported limitation of motion, pain, and numbness in the 
fingers as the result of the left wrist disability, and a 
need to use a wrist brace.  

VA outpatient treatment reports for 1996 and 1997 were 
received.  In April and May 1996, the veteran had complaints 
of pain in the left knee.  Physical examination showed some 
effusion and slight medial laxity.  An X-ray of the left knee 
showed some increased joint effusion, but otherwise no change 
from previous X-rays.  A MRI of the left knee, an X-ray of 
the left ankle, and an X-ray of the left shoulder as 
previously reported in the May 1996 VA examination were 
noted.  

In March 1997, it was indicated that the veteran was working 
as a teacher's assistant, and that he had complaints of pain, 
instability, and swelling in the left knee.  Physical 
examination of the left knee showed some mild effusion, range 
of motion from 0 degrees to 110 degrees, mild pain, and 
lateral laxity.  X-rays of the left knee were interpreted as 
essentially negative.  There was full range of motion of the 
left ankle, without pain.  In April 1997, the veteran had 
further complaints involving the left knee, and range of 
motion was from 0 degrees to 110 degrees.  The physician 
indicated that there should be some activity modification.  
In July 1997, it was noted that the veteran ambulated with a 
limp.  He was prescribed an ace bandage for a sprain of the 
left ankle.  It was also noted that there was some limitation 
of pronation of the left wrist.  

On a VA examination in May 1999, the veteran complained of 
increasing disability of the left knee, with constant aching 
pain and instability.  He stated that pain occurred after 
standing for periods of 10 minutes or more, or with walking 
distances greater than 2 or 3 blocks.  He complained that he 
had trouble sleeping, and that he wore a hinged knee brace.  
He indicated that he did not wear the brace when walking 
around the house, but wore it about 3 times a week when he 
went out.  He also stated that he was unable to run and 
unable to stand for more than one half hour because of the 
knee disability.  He feared instability in the knee unless he 
wore the brace.  

On physical examination of the left knee, gait was antalgic 
on the left.  There was no detectable effusion.  Range of 
motion was from 0 to 125 degrees.  There was some ligamentous 
laxity.  Muscle definition around the thigh was markedly 
diminished on the left compared to the right.  There was 
increased fatigability on repeated knee extensions.  X-rays 
of the left knee were within normal limits.  The diagnosis 
was chronic left knee pain with ligament laxity.  The 
examiner stated that the veteran did have some weakness and 
fatigability in the left knee, and significant functional 
loss as described in the activity modifications.  

On examination of the left ankle, the veteran indicated that 
he had pain around the lateral aspect of the left ankle.  He 
noted that the pain was gone with sitting or resting, but 
occurred a few times daily, especially when standing for 
periods of more than 15 minutes.  He also complained of pain 
in the left ankle if he forced dorsiflexion or if he walked 
for more than a few blocks.  He stated that he wore an air 
cast splint which helped keep the muscle herniation from 
growing larger.  He stated that he was mainly limited by the 
disability in the left knee, but felt that there was some 
limitation of function due to the disability of the left 
ankle.  

On physical examination of the left ankle, there was no ankle 
effusion.  There were 15 degrees of dorsiflexion of the left 
ankle, and 30 degrees of plantar flexion.  Subtalar motion 
was normal.  Dorsiflexion strength was 5/5 and symmetrical 
with the right leg.  Repetitive ankle dorsiflexion did 
increase his pain, and he did have increased fatigability on 
the left compared to the right.  There was no tenderness 
around the ankle joint.  X-rays of the left ankle showed a 
well-healed fibular osteotomy.  The diagnosis was chronic 
pain at the site of the left fibula osteotomy with small 
muscle herniation.  The examiner noted that the veteran did 
have increased fatigability, although there was no weakness 
on objective demonstration.  The examiner expressed the 
opinion that the ankle was not his major problem.

On examination of the left wrist, the veteran indicated that 
he had increased pain and limited motion in his left wrist.  
He stated that he had daily exacerbations of the pain, 
occurring whenever he did any type of heavy work with the 
wrist or attempted to supinate fully.  He stated that he had 
trouble grabbing heavy objects with the wrist, and that there 
was fatigability on extended use.  He also indicated an 
inability to fully supinate the wrist.  He stated that the 
majority of the activities, aside from writing, for which he 
uses the left wrist, he now did with his right hand.  On 
examination of the wrist there was no visible swelling or 
effusion.  He was tender over the distal ulnar joint.  Range 
of motion showed dorsiflexion to 60 degrees, and volar 
flexion to 70 degrees.  Radial deviation was to 10 degrees 
and ulnar deviation was to 50 degrees.  He did have weakness 
to resisted wrist and digital extension which was graded 5-
/5.  Grasp was 5/5.  He was weak to radial deviation.  
Supination was to 50 degrees, compared to 80 degrees on the 
right.  Pronation was 90 degrees bilaterally.  There was pain 
at maximum supination.  With resisted wrist extension, he 
developed some cramping in the extensor muscles and pain over 
the extensor tendons.  X-rays of the left wrist revealed a 
healed distal radial fracture which was in excess of radial 
inclination of 40 degrees compared to the normal 20 degrees.  
He was visibly arthritic at the distal radial ulnar joint.  
The diagnosis was chronic pain in the left wrist with 
physical symptomatic arthritis of the distal radial ulnar 
joint and limited radial deviation and supination.  There was 
increased fatigability.  The examiner stated that the 
fatigability and pain that he developed in the wrist did 
cause significant limitation of activities.  

On examination of the left shoulder, the veteran reported 
some significant limitation of use of the left shoulder.  He 
stated that he had pain with any overhead activity or lifting 
objects greater than 5 or 10 pounds.  He indicated that he 
avoided doing overhead work whenever possible and used his 
arm around waist height.  He stated that he was unable to 
lift any weight with that arm.

On physical examination, there was some tenderness of the 
shoulder joint.  Active range of motion showed flexion to 170 
degrees and abduction to 140 degrees.  In the sitting 
position, he was able to reach to T-8 with his left hand and 
T-4 with the right hand.  The impingement tests were 
moderately positive.  His rotator cuff strength was 5/5 in 
all three muscle groups.  There was some increased 
fatigability to resisted repetitive abduction on the left.  
There was also some mild crepitation in the joint.  X-rays of 
the left shoulder showed some mild to moderate degenerative 
changes.  The diagnosis was mild residuals of left shoulder 
rotator cuff tendinitis with mild degenerative changes in the 
joint.  

II.  Analysis

A veteran's assertion of an increase in the severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107 because it is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's medical history, current clinical 
manifestations, and disability due to pain, weakness, and 
limitation of function beyond that reflected in the 
limitation of motion of the affected joint has been reviewed 
in the context of all applicable regulations. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Left Knee Disability

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is assigned where the disability is severe.  

Under Diagnostic Code 5261, limitation of extension of the 
leg, a 40 percent evaluation will be assigned where extension 
is limited to 30 degrees, and a 30 percent evaluation will be 
assigned where extension is limited to 20 degrees.  

Under Diagnostic Code 5256, ankylosis of the knee, a 
40 percent evaluation will be assigned where there is 
ankylosis in flexion between 10 degrees and 20 degrees.  A 
40 percent evaluation will also be assigned under Diagnostic 
Code 5262, impairment of the tibia and fibula, where there is 
nonunion, with loose motion, requiring a brace.  

In this case, VA examinations and outpatient treatment 
reports show that the veteran has only mild to moderate 
limitation of motion of the left knee.  Examinations in 1997 
and 1999 showed flexion from 0 degrees to at least 
110 degrees.  There is no indication that there was 
limitation of extension to 30 degrees or ankylosis of the 
knee, and X-rays of the knee failed to show nonunion of the 
tibia and fibula.  There was some ligamentous instability, 
and the veteran complained of pain, fatigue, and restriction 
of activities because of the disability of the left knee.  
The X-rays of the left knee have not shown arthritic changes 
in the left knee.  The examinations have also failed to 
demonstrate, objectively, severe instability in the left 
knee. 

The 30 percent evaluation for the disability of the left knee 
adequately compensates the veteran for the pain, weakness, 
fatigue, and limitation of function resulting from the 
disability of the left knee.  This disability is represented 
by the evaluation provided under Diagnostic Code 5257 for 
severe impairment of the knee due to recurrent subluxation or 
lateral instability, and also considering the amount of pain, 
weakness, fatigue, and limitation of function.  The criteria 
for a rating in excess of 30 percent for this disability have 
not been met.  

Disability of the Left Leg (Left Ankle)

Under Diagnostic Code 5271, limitation of motion of the left 
ankle, a 20 percent evaluation will be assigned where there 
is marked limitation of motion.  A 10 percent evaluation will 
be assigned where there is moderate limitation of motion.  A 
20 percent evaluation may be assigned where there is 
ankylosis of the ankle in plantar flexion less than 
30 degrees, or where there is ankylosis of the subastragalar 
or tarsal joint in poor weight-bearing position.  A 
20 percent evaluation may also be assigned where there is 
malunion of the os calcis or astragalus.  See Diagnostic 
Codes 5270-5273.  

In this case, VA outpatient treatment reports and VA 
examinations show that there has been healing of the left 
distal fibula since 1995.  X-rays of the left ankle since 
1996 failed to show malunion or nonunion in the distal left 
fibula.  X-rays of the left ankle have not demonstrated 
osteoarthritic changes.  Physical examination of the left 
ankle has not demonstrated swelling or effusion.  The 
physical examination of the left ankle also demonstrated no 
more than slight limitation of motion of the ankle, as there 
was 15 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  The recent VA examination showed subtalar motion 
was normal and symmetrical.  The veteran did report that he 
had some increased pain with use and fatigability.  There was 
no weakness noted in the left ankle, however.  The schedular 
criteria for a rating in excess of 10 percent for disability 
of the left ankle have not been met.  In addition, the 
10 percent evaluation does compensate the veteran adequately 
for the pain and fatigue on extended use, as there was no 
obvious evidence of weakness or significant limitation of 
motion in the joint.  Consequently, the veteran is not 
entitled to a rating in excess of 10 percent for disability 
of the left ankle.  

Left Shoulder Disability (major extremity)

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, a 20 percent evaluation will be assigned where there 
is dislocation or nonunion with loose movement.  A 10 percent 
evaluation will be assigned where there is nonunion without 
loose movement.  

Under Diagnostic Code 5202, impairment of the humerus, a 30 
percent will be assigned where there is recurrent dislocation 
at the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements.  A 20 percent evaluation will 
be assigned where there are infrequent episodes, and guarding 
of movement only at shoulder level.  A 20 percent evaluation 
also will be assigned where there is malunion with moderate 
deformity.  

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 30 percent evaluation will be assigned the limitation is 
midway between side and shoulder level.  A 20 percent 
evaluation will be assigned where there is limited motion to 
shoulder level.  Under Diagnostic Code 5200 a 30 percent 
evaluation will be assigned where there is ankylosis of the 
scapulohumeral articulation.

The veteran was granted a 30 percent evaluation for 
disability of the left shoulder in 1990.  This evaluation was 
reduced to 10 percent, effective from September 1, 1997.  The 
Board has considered the provisions of 38 C.F.R. § 3.344, and 
has considered the entire record, including examinations, 
outpatient treatment reports, and the veteran's medical 
history in rating this disability.  In this regard, it is 
noted that the veteran was initially rated for a disability 
of the left shoulder soon after his surgery on this shoulder.  
Various VA outpatient treatment reports since 1991 have been 
essentially negative for any significant complaints of 
disability relating to this shoulder.  The VA examinations in 
recent years have demonstrated definite improvement under the 
ordinary conditions of life.

The veteran's medical history shows a 1990 VA examination 
with complaints of continued pain in the left shoulder 
several months after surgery, and an inability to lift the 
left arm above the horizontal plane.  He also had problems 
rotating.

A VA examination in May 1996 showed that the veteran 
complained of only minimal shoulder symptomatology, with only 
mild discomfort with overhead use.  Physical examination 
showed range of motion to 170 degrees in forward flexion and 
abduction.  External rotation was to 80 degrees and internal 
rotation was to 80 degrees.  X-rays of the shoulder joint 
were essentially within normal limits.  The diagnosis was 
only mild residual shoulder discomfort secondary to rotator 
cuff tendinitis.  

While the veteran has complained of increased pain and 
limitation of function of the left shoulder since the 1996 
examination, it is noted that the VA examination in 1999 
again showed good range of motion.  Flexion was to 170 
degrees and abduction to 140 degrees.  X-rays of the left 
shoulder showed some degenerative changes, but no evidence of 
malunion or nonunion.  In addition, there has been no history 
of recurrent dislocations of the joint for many years.  Thus, 
he has some arthritic changes, and only slight limitation of 
motion in the affected shoulder.  

The Board finds that the veteran does not currently meet the 
schedular criteria for a rating in excess of 10 percent for 
this disability.  Rather, the 10 percent evaluation 
adequately compensates the veteran for the pain, weakness, 
and loss of some functional ability.  The veteran has 
indicated that he does have some discomfort and fatigability 
when using the left arm in lifting objects over his head or 
on extended use.  However, the range of motion, especially in 
flexion, is near normal, and strength was also described as 
normal.  The examiner expressed the opinion that the veteran 
only had mild residuals of the left shoulder disability.  
Accordingly, a current rating in excess of 10 percent for a 
disability of the left shoulder is not in order and the 
reduction which was effective September 1, 1997 was 
warranted.
Left Wrist Disability

Under Diagnostic Code 5215, limitation of motion of the left 
wrist, a 10 percent evaluation will be assigned where 
dorsiflexion is less than 15 degrees.  A 30 percent 
evaluation will be assigned for the major arm where there is 
ankylosis of the wrist.

In this case, the veteran injured the left wrist in a fall in 
October 1995, requiring surgery that month.  The VA 
examinations and outpatient treatment reports since the 
beginning of 1996 failed to show specific ranges of motion 
and specific findings relating to pain, loss of function, and 
fatigability in the left wrist beginning in 1996.  However, 
X-rays of the left wrist on the May 1996 examination showed 
some malalignment.  In addition, when he testified at the 
hearing at the regional office in October 1996, the veteran 
reported that he had limitation of motion, numbness in the 
fingers, and pain in the left wrist, requiring a brace.  

The VA examination in May 1999 confirmed the veteran's 
complaints of 1996.  This examination demonstrated that he 
had severe disability in the left wrist, with limitation of 
motion, pain, and cramping of the muscles.  The examiner 
indicated that there was significant disability of the left 
wrist causing significant limitations for him in his 
activities, and this disability was present since 1996.  

The regional office assigned a 20 percent evaluation for the 
disability of the left wrist based on the findings of the VA 
examination in 1999.  Since the veteran had similar 
complaints beginning in 1996, and since there were no 
pertinent examinations providing detailed analysis of the 
disability of the left wrist until 1999, the Board concludes 
that a 20 percent evaluation should be assigned for 
disability of the left wrist, effective from October 31, 
1995.  

The examination in 1999 showed significant disability of the 
left wrist, and a 20 percent evaluation for this disability 
adequately compensates the veteran for the pain, 
fatigability, and loss of function in the left wrist.  Since 
the veteran still has use of the left wrist, he would not 
meet the criteria for a 30 percent evaluation, comparable to 
ankylosis of the wrist.  Consequently, a rating in excess of 
20 percent for disability of the left wrist is not warranted.  


ORDER

Entitlement to ratings in excess of 30 percent disability for 
disability of the left knee and in excess of 10 percent 
disability of the left leg is not established.  

The reduction of the veteran's ratings for disability of the 
left shoulder from 30 percent to 10 percent is proper.  To 
this extent, the benefits sought on appeal are denied.  

The veteran is entitled to a rating of 20 percent for 
disability of the left wrist, but not higher, from October 
31, 1995.  He is not entitled to a rating in excess of 20 
percent for this disability.  To this extent, the benefit 
sought on appeal is granted, subject to the controlling 
regulations for the award of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

